Case 1:21-cr-00161-RBW Documents Filed 02/26/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-153-01-02
DUSTIN BYRON THOMPSON, and : VIOLATIONS:
ROBERT ANTHONY LYON, : 18 U.S.C. §§ 1512(c)(2), 2
: (Obstruction of an Official Proceeding)
Defendants. : 18 U.S.C. § 641, 2

(Theft of Government Property)
18 U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted
: Building or Grounds)
: 18U.8S.C. § 1752(a)(2)
: (Disorderly and Disruptive Conduct ina
: Restricted Building or Grounds)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in
a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in a
Capitol Building)

os 08 ce oe

INDICTMENT

The Grand Jury charges that:
COUNT ONE

On or about January 6, 2021, within the District of Columbia and elsewhere, DUSTIN
BYRON THOMPSON and ROBERT ANTHONY LYON attempted to, and did, corruptly obstruct,
influence, and impede an official proceeding, that is, a proceeding before Congress, by entering and
remaining in the United States Capitol without authority and engaging in disorderly and disruptive
conduct and removing federal property.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title 18,
United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00161-RBW Documents Filed 02/26/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia, DUSTIN BYRON
THOMPSON did embezzle, steal, purloin, knowingly convert to his use and the use of another, and
without authority, sold, conveyed and disposed of any record, voucher, money and thing of value of
the United States and any department and agency thereof, that is, a coat tree, which has a value of less
than $1000.

(Theft of Government Property, in violation of Title 18, United States Code, Section 641)
COUNT THREE

On or about January 6, 2021, within the District of Columbia, ROBERT ANTHONY LYON
did embezzle, steal, purloin, knowingly convert to his use and the use of another, and without authority,
sold, conveyed and disposed of any record, voucher, money and thing of value of the United States
and any department and agency thereof, that is, a coat tree, which has a value of less than $1000.

(Theft of Government Property and Aiding and Abetting, in violation of Title 18, United
States Code, Section 641 and 2)

COUNT FOUR
On or about January 6, 2021, in the District of Columbia, DUSTIN BYRON THOMPSON
and ROBERT ANTHONY LYON did. unlawfully and knowingly enter and remain in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United
States Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FIVE
On or about January 6, 2021, in the District of Columbia, DUSTIN BYRON THOMPSON
and ROBERT ANTHONY LYON did knowingly, and with intent to impede and disrupt the orderly

conduct of Government business and official functions, engage in disorderly and disruptive conduct in
Case 1:21-cr-00161-RBW Documents Filed 02/26/21 Page 3 of 3

and within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact impede
and disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(2))

COUNT SIX
On or about January 6, 2021, in the District of Columbia, DUSTIN BYRON THOMPSON
and ROBERT ANTHONY LYON willfully and knowingly engaged in disorderly and disruptive
conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly
conduct of a session of Congress and either House of Congress, and the orderly conduct in that building
of a hearing before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e}(2)(D))

COUNT SEVEN
On or about January 6, 2021, in the District of Columbia, DUSTIN BYRON THOMPSON
and ROBERT ANTHONY LYON willfully and knowingly paraded, demonstrated, and picketed in
any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

Attorney of the United States in
and for the District of Columbia.
